United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-10274
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NATHAN DESHAWN HENDERSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-260-1-Y
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Nathan Deshawn Henderson pleaded guilty to conspiracy to

distribute marijuana in violation of 18 U.S.C. §§ 841(b)(1)(B)

and 846 and to possession of firearms in furtherance of a drug-

trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A).

Henderson appeals only his conviction under 18 U.S.C.

§ 924(c)(1)(A).

     Henderson argues that the factual basis for his guilty plea

was inadequate as a matter of law because the factual resume did

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10274
                                  -2-

not establish that he possessed firearms “in furtherance of” a

drug-trafficking offense for purposes of 18 U.S.C.

§ 924(c)(1)(A).   Because Henderson did not object to the factual

basis for his plea in the district court, this court reviews the

district court’s acceptance of his guilty plea for plain error.

See United States v. Angeles-Mascote, 206 F.3d 529, 530 (5th Cir.

2000).   In determining whether the district court’s acceptance of

Henderson’s guilty plea was plain error, this court reviews the

record as a whole.     See United States v. Vonn, 535 U.S. 55, 59

(2002); United States v. Adams, 961 F.2d 505, 512-13 (5th Cir.

1992).

     The factual resume stated that Henderson possessed at his

residence two firearms, one BFI .223 caliber semi-automatic

assault rifle and one .45 caliber UZI pistol, along with nine

pounds of marijuana.    The record as a whole shows that Henderson

conspired to distribute marijuana using his home and automobiles.

Henderson’s drug dealings sometimes involved murder, theft, and

carjacking.   A loaded and easily accessible semi-automatic rifle

was found at his residence where a substantial amount of drugs

and cash were also found.    A loaded and easily accessible UZI

pistol was found in a Lincoln Navigator that was parked in the

driveway of Henderson’s residence.    These facts, taken from the

record as a whole, show that Henderson possessed the two firearms

in furtherance of his conspiracy to distribute marijuana in
                          No. 03-10274
                               -3-

violation of 18 U.S.C. § 924(c)(1)(A).    See United States v.

Ceballos-Torres, 218 F.3d 409, 412-15 (5th Cir. 2000).

     Inasmuch as the record contains sufficient facts to support

the basis for Henderson’s guilty plea, Henderson fails to meet

his burden of showing that the district court committed plain

error when it accepted his guilty plea.   See Vonn, 535 U.S. at

59; Adams, 961 F.2d at 512-13.

     AFFIRMED.